Citation Nr: 1439270	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-20 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral upper and lower extremities.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a bilateral foot disorder, including pes planus.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.  

6.  Entitlement to service connection for an eating disorder or obesity, including as secondary to PTSD. 

7.  Entitlement to service connection for coronary artery disease, to include hypertension, including as secondary to PTSD.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to March 1984 and February 1987 to May 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2006, July 2007, and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Board hearing was conducted in this matter via videoconference in January 2013; a transcript of which is contained in the electronic record.  

Although the Veteran's substantive appeal did not include a claim for hypertension, it was raised at the Board hearing and testimony was elicited in its regard.  Therefore, the Board is assuming jurisdiction over this claim.  Additionally, the issue of obesity was expanded to include an eating disorder to properly reflect the Veteran's assertions.  

A review of the Virtual VA electronic claims file revealed the hearing transcript and documents that are either duplicative of documents contained within the physical claims file or irrelevant to the claims on appeal. The Veterans Benefits Management System paperless claims processing system contained no documents.

The issues of service connection for a bilateral foot disorder, a psychiatric disorder, a skin disorder, coronary artery disease, and an eating disorder/obesity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the bilateral upper and lower extremities did not manifest in service, within one year of service, and is not related to service. 

2.  The Veteran's gout was not incurred in or as a result of service.


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral upper and lower extremities was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Gout was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Here, the VCAA duty to notify was satisfied, prior to initial adjudication of each of the claims, by way of letters sent to the Veteran dated in June 2006, October 2006, March 2007, June 2007, and March 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  A VA examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, no examinations were necessary because, as is further discussed below, the evidence of did not establish an event, injury, or disease, during service.

Additionally, at the January 2013 hearing, the Veterans Law Judge took testimony regarding the elements of service connection and the material issues on appeal were fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked, but there is no prejudice to the Veteran when the material issue is fully developed on the record); see also 38 C.F.R. § 3.301(c)(2) (2013).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is a chronic condition, thus 38 C.F.R. § 3.303(b) is applicable.

In addition, for Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service treatment records show no evidence of complaints, treatment, or diagnosis of arthritis or gout.  In a February 1984 report of medical history, the Veteran denied arthritis and swollen or painful joints.  Clinical examination on that same date noted normal upper and lower extremities.  At a medical screening in August 1987, the Veteran denied painful joints or loss of movement in the joints and impaired use of the legs.  A contemporaneous medical examination showed a normal clinical evaluation of her upper and lower extremities. 

Post-service treatment records show the Veteran was diagnosed with gout in 2004 and has complained of arthritic symptoms; including pain, swelling, and tenderness.

A letter from the Veteran's physician dated in December 2012 shows that she suffers from low back pain, gout, hypertension, and chronic kidney disease.  The physician does not relate any of her disorders to her period of service.  

At the January 2013 Board hearing, the Veteran testified that she began to experience the symptoms of pain in her legs during service.  Her representative also noted that a certain percentage of her gout is due to kidney failure but that the gout is a form of arthritis.  She asserted that her duties as a cook, including spending time in the field, sleeping on the ground, and being outside cause her gout and arthritis.       

The Board finds that the evidence of record does not support a finding of service connection for arthritis or gout.  First, there is no in-service event, injury, or disease. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The service treatment records show no complaints of arthritis or gout or symptoms thereof and the service discharge examination is negative.  Thus, to the extent that the Veteran now asserts she had symptoms during service, the Board does not find those assertions credible or probative as they are belied by the prior conflicting statements wherein she denied painful or swollen joints or extremity symptoms during service.  The Veteran has asserted that her service in the military in general, ie; time spent sleeping outside and time in the field caused her arthritis.  The Board does not deny that the Veteran likely engaged in such activities.  As determined below, however, the evidence does not indicate any relationship between service and the current disabilities.  

Second, the evidence of record does not otherwise demonstrate a relationship between any current disabilities and active service. Id. There is a gap in between service discharge and evidence in the claims file indicating complaints related to these disorders.  See Maxson v. West, 12 Vet. App. 453, 459 (1999) (noting that a negative inference may be drawn from the absence of complaints or treatment for an extended period).   The Board notes that the Veteran has not provided statements that her symptoms have existed since service discharge.  Accordingly, the medical and lay evidence of record do not support a finding of any event, injury, or disease during service; the evidence also does not suggest any relationship to service.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection is not warranted.


ORDER

Service connection for arthritis of the upper and bilateral lower extremities is denied.

Service connection for gout is denied.  


REMAND

The purpose of this remand is to obtain relevant records and to afford the Veteran VA examinations to determine the etiology of her PTSD and skin disease and to determine whether she has a current diagnosis of a foot disorder.

Regarding her claim of PTSD, remand is required to attempt to obtain military records and for an examination.  At the Board hearing, and in various medical records, the Veteran reported that the military police were called in at least 3 instances for physical assaults by her boyfriend.  Those records have not been attempted to be obtained.  Additionally, the Veteran has reported that that she was also sexually assaulted by her boyfriend, but that she did not report those assaults.  There are several psychiatric diagnoses of record, including PTSD, depression, and anxiety.  Accordingly, as there are current disabilities, alleged in-service events, and the Veteran's lay testimony of continuous symptoms, an examination is warranted.  See 38 C.F.R. § 3.159(c)(4) (2013).

Regarding the claim for a skin disorder, remand is required for an examination.  VA records show diagnoses of lichen sclerosus, eczema, tinea pedis, and seborrheic dermatitis.  The Veteran's separation examination shows that she reported a skin rash.  She presently reports a skin rash and stated that she receives treatment from a dermatologist.  Those treatment records have not been associated with the claims file.  Additionally, as the Veteran has provided lay testimony that she has a continuity of symptomatology, a VA examination is necessary to determine the nature and etiology of her current skin disorder.  

Regarding the claim for a bilateral foot disorder, remand is necessary for an examination.  An August 1987 service discharge examination shows mild, asymptomatic pes planus.  At the Board hearing, the Veteran testified that she had fallen arches and wears orthotics. Her post service treatment records do not show a diagnosis of pes planus but rather for bunions and swelling secondary to gout.  Therefore, remand for a VA examination is necessary to determine the nature of any current disability of the feet.  

While on remand, any updated VA treatment records should be obtained.  Additionally, the Veteran's claims of service connection for coronary artery disease, including hypertension, and an eating disorder/obesity as secondary to her PTSD claim, are intertwined with the resolution of the psychiatric disorder on claim.  As that matter is remanded herein, these must be remanded as well.    

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2. Contact the Veteran and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including any dermatology treatment.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3. Contact the Veteran to obtain additional information, regarding her claimed physical and sexual assaults.  Request she provide any information she has regarding each of the three incidents she described at her 2013 Board hearing.  Regardless if the Veteran provides additional information, attempt to obtain any military police records from the appropriate government records repository regarding the Veteran's alleged incidents during service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

4. Advise the Veteran that she can submit alternate evidence to support her claim for service connection for a psychiatric disorder and to corroborate alleged in-service stressors, including statements from service medical personnel; statements from individuals who served with her and may have witnessed the events he identifies as her stressors ("buddy" certificates or affidavits); letters written during service; and statements from individuals including friends and family members to whom she may have confided these events or who may have observed her reaction to them either during her active service or immediately following her discharge from active service.

5. After the above-referenced development has been completed, schedule the Veteran for a VA psychiatric examination. The claims file must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report. The examiner must elicit from the Veteran a detailed history of the alleged in-service events, to include the physical and sexual assault incidents, and the Veteran's post-service medical and psychiatric history.

The examiner must identify each psychiatric disorder experienced by the Veteran.  If PTSD, depression, or anxiety is not diagnosed, provide an explanation.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal and sexual assaults, and if so, whether any of her current psychiatric diagnoses are related to the alleged incidents. 

For each psychiatric disability diagnosed, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset in service or is otherwise related to the Veteran's military service, including the claimed military sexual trauma. If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

6. After the above development is conducted, the Veteran must also be scheduled for a VA examination to assess whether she has a skin disorder that is related to service.  The claims file must be made available to the examiner for review in connection with the examination. All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner must elicit from the Veteran a full history of her skin symptoms.

The examiner must perform a physical examination of the Veteran and provide all diagnoses of skin disorders.  If lichen sclerosus, eczema, tinea pedis, or seborrheic dermatitis are not diagnosed, provide an explanation.  The examiner is advised that a skin rash is capable of lay observance and the Veteran is competent to describe her symptoms.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that each currently diagnosed skin disorder is etiologically related to the skin rash the Veteran noted upon discharge from service or is otherwise related to service.  The examiner must consider the Veteran's lay statements.  

7. After the above development is completed, the Veteran must be scheduled for a VA examination to assess whether she has a foot disorder that is related to service.  The claims file must be made available to the examiner for review in connection with the examination. All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.  The examiner must elicit from the Veteran a full history of her foot symptoms.  

The examiner must perform a physical examination of the Veteran and provide all diagnoses of foot disorders. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that each currently diagnosed foot disorder is etiologically related to the pes planus noted upon discharge from service or is otherwise related to service.  The examiner must consider the Veteran's lay statements regarding her symptoms.  

8. Thereafter, readjudicate the claims on appeal, to include the intertwined issues. If the benefit sought remains denied, the Veteran and her attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals





